Fish, P. J.
There being evidence from which the jury could have found that the change in the public road was made under the authority of the officers of the county who were empowered by law to do the work complained of, that the plaintiff’s land abutting on the road was damaged by such change, and that plaintiff made proper demand on the county for the damages claimed, the granting of a nonsuit was erroneous. Roughton v. Atlanta, 113 Ga. 948, and cit. Judgment reversed,.

All the Justices concur.

Allen & Pottle, for plaintiff,
cited Acts 1888, p. 287; Acts 1890-91, p. 135; Acts 1897, p. 34; Pol. Code, §§573-583; 109 Ga. 386; Civil Code, §§3019, 3820; 113 Ga. 294.
JD. B. & D. S., Sanford and Sines & Vinson, for defendant,
cited Pol. Code, §§ 341, 514; Ga. R. 115/348, 768; 116/25, 371; 117/892; 111/314; 106/747; 81/47; 79/127.